DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 7-8: The recitation “circumferential direction” and “rotation direction” are indefinite. The two terms appear to be describing the same direction, and as such it is unclear what limitation Applicant is intending to impart through the use of two different terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto et al. (US 8,826,765).
Regarding Claim 1, Teramoto discloses a vehicle gear (see Col. 10 Lines 22-24) comprising (referring to the embodiment disclosed in Fig. 16, that is similar to the gear shown in Figs. 3-5; see Col. 9 Lines 15-17): 
A disk portion (22b) having a disk shape (see Fig. 3) and a plurality of through holes (24) formed in a circumference direction thereof (see Fig. 3, showing three such through holes).
An outer circumference portion having outer circumference teeth (22d) formed on an outer circumference side of the disk portion (see Fig. 3).
Wherein each of the through holes includes a first hole (24c) formed on one end of the through hole in the circumference direction (see Fig. 3), the one end arranged on a downstream side in a rotation direction of the vehicle gear when the vehicle drives backward (see Fig. 1, note the Examiner is interpreting the backward direction of the vehicle be associated with the rotational direction of the gear opposite the R1 direction), and a second hole (24d) formed on another end in the circumference direction (see Fig. 3), the another end arranged on the downstream side in the rotation direction when the vehicle drive forward (see Fig. 1, note the Examiner is interpreting the “forward” direction to be associated with the R1 direction).

Wherein for each through hole: The first hole has a shape in which an art of a circle having a diameter larger than the width of the slit is continuous with a side of the slit extending in the circumference direction (see Fig. 16, showing that the first hole is circular in shape and is continuous with the top side of the slit). The second hole has a shape in which an arc of a circle having a diameter smaller than the diameter of the first hole is continuous with the side of the slit extending in the circumference direction (see Fig. 3 showing that the second hole is circular in shape, having a diameter approximately the same as the slit width, and since the first hole is greater than the slit with; referring to Figs. 3 and 16, since the second hole has a diameter equal to the slit width and the first hole has a diameter greater than the slit width, accordingly the second hole has a diameter that is smaller than the diameter for the first hole; the Examiner notes that while Fig. 16 is a modified embodiment of Fig. 3, that as stated in Col. 9 Lines 15-17, that the configuration is basically the same between the two except for first hole 24c, and accordingly this means that the second hole will be the same as shown in Fig. 3; see also Col. 9 Lines 58-61, disclosing that the slit and holes can be asymmetrical or “provided at only the leading end side in the direction of rotation”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (US 8,826,765) in view of Iwata et al. (US 2009/0042655).
Regarding Claim 3, Teramoto further discloses the vehicle gear accordingly to claim 1, where the second hole has a width that is equal to the width of the slit in the radial direction, but does not disclose that the second hole has a larger width than the slit in the radial direction.
However, Iwata teaches a similar vehicle gear having a disk portion (121) having a plurality of through holes (see Fig. 13), where the first through hole has a first hole (135) and a second hole (136), wherein the second hole has a diameter larger than the width of a slit (122) in the radial direction (see Fig. 13). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have appreciated and recognized that by providing two holes each having a width in the radial direction that is larger than the width of the slit in the radial direction, and with a hole located at each 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle gear disclosed in Teramoto with the second hole having a diameter greater than the width of the slit as taught in Iwata to reduce the risk of the slit tearing along the side having the second hole due to a higher stress concentration, and consequently increasing the overall life of the vehicle gear due to the reduced risk of fracturing.

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Page 8 Line 12-15; Page 8 Line 2: Applicant argues that Teramoto “only explains that the opening perimeter walls may be provide in a symmetrical shape or at a leading end side”. This is not persuasive. As best understood, it appears that Applicant is either arguing that there are not holes on both sides of the slit or that the holes are not different in diameter. However, Teramoto (Col. 9 Lines 15-17) discloses that the gear of Fig. 16, is substantially the same as the gear in Figs. 3-5, and then discloses the differences between the two embodiments. Only the first hole 24c is disclosed as being modified, and accordingly this means that the second hole would be the same as shown in Figs. 3-5. Both the first hole and the second hole are circular in shape (see Figs. 16 and 3 respectively), and further that this modification can be either “symmetrical” (i.e. both ends would have an enlarged circular shape) or “provided at only the leading end side in the direction of rotation” (see Col. 9 Lines 58-61), which would mean in the latter case that only the first hole has been enlarged, and is therefore larger than the second hole.
Page 8 Lines 15-23; Page 8 Line 25 – Page 9 Line 4: Applicant argues that Teramoto does not disclose the first hole is formed on the downstream side in a rotation direction of the vehicle gear when the vehicle drives backwards, and the second hole is formed on the downstream side in the rotation direction when the vehicle drives forward. This is not persuasive. The claim language merely states a “forward direction” and a “backward direction” of movement but this is not tied to any particular structure of the vehicle (i.e. the forward direction could be chosen to be a vehicle movement direction associated with either the reverse gear or any of the drive gear, and the rearward direction could be associated with the other gear). Accordingly the “forward direction” can be chosen to be the direction associated with the gear rotating in the R1 direction (i.e. with the smaller second hole is downstream of the forward direction). Further, Applicant also admits that it is more likely that the R1 direction would be associated when the vehicle moves forward (see Page 8 Line 25 – Page 9 Line 4), meaning that the smaller second hole is downstream in the R1 direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658